Title: To George Washington from Colonel Elisha Sheldon, 21 January 1780
From: Sheldon, Elisha
To: Washington, George


          
            Sir
            Wethersfield [Conn.] Janry 21st 1780
          
          On examining the enlistments of the Dragoons belonging to my Regt—I find a few men have been enlisted, contrary to my positive orders, for three years or during the War. As this obligation seems rather ambiguous, I should be glad of your Excellenys opinion whether such Enlistment ought to be esteemed valid during the war or not. I have the Honour to be with the Greatest Respct your Excellencys most obt and very Humble servt
          
            Elisha Sheldon Col. 2d L.D.
          
        